DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the legal phrase “is comprised of” (line 2), which is recommended to be replaced with -includes-  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 3 is objected to because of the following informalities:  “the compression region” is recommended to be replaced with -the at least one compressed region-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “at least one compressed region initially held away from a relaxed state and in a compressed state” is unclear as to how and which structural element being used to perform the claimed function “held away” 
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8, 10-12 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fabo et al. (US 2011/0092871) in view of Argenta et al. (US 5,636,643)
Regarding claim 1, as best understood, Fabo et al. discloses a system (figs. 1-3) for treating a tissue site of a patient (see abstract), the system comprising: 
a dressing filler having a wound-facing surface 8 (fig. 2, ‘body 8’) adapted to be positioned at the tissue site (fig. 2, see [0022]), the dressing filler comprising a porous substrate 2 (figs. 1-2, ‘foam’, see [0007] and [0016]) including at least one compressed region initially held away from a relaxed state and in a compressed state (figs. 1-2, “pre-compressed body 2’, see [0022]), wherein a profile of the wound-facing surface is configured to change when the at least one compressed region expands from the compressed state to the relaxed state (profile of wound facing surface or body 8 is configured to change when totally saturated , see [0024]) ; 
a cover 6 (fig. 2, “envelope 6”, see [0022]) configured to create a sealed space containing the dressing filler at the tissue site (fig. 2); 
Fabo et al. does not disclose  a reduced pressure source configured to be in fluid communication with the sealed space. However, Argenta et al. teaches a wound treatment system employing reduced pressure, comprising a reduced pressure source (a vacuum pump 40, see fig. 1 and abstract) configured to be in fluid communication with the sealed space (fig. 1, col. 6, lines 19-24). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Fabo’s system to include a reduced pressure source configured to be in fluid communication with the sealed space , as taught and suggested by Argenta, for the purpose of providing  application of reduced pressure to a wound with benefits as faster healing, increased formation of granulation tissue, closure of chronic open wounds, reduction of bacterial density within wounds (col. 2, lines 49-62)
 
Regarding claims 2- 5, Fabo discloses  wherein the at least one compressed region is held away from the relaxed state and in the compressed state by a coating 3 (fig. 1, “casing 3”, see [0016]), and wherein the at least one compressed region is configured to expand upon removal of the coating 3 (“casing 3 consists … of a material which dissolves when in contact with liquid”, see [0016] and “expanding body”, see [0020]);  wherein a volume of the porous substrate increases when the compressed region expands (“expanding body will create an expanding volume”, see [0020]);  wherein the porous substrate is an open-cell, reticulated foam (“a foam with open cells”, see [0031]); wherein the porous substrate is a polyurethane foam (“polyurethane foam”, see [0034])
Regarding claims 8 and 10-12, Fabo discloses  wherein the coating 3 is configured to be removed from the at least one compressed region in a presence of exudate from the tissue site 3 (“casing 3 consists … of a material which dissolves when in contact with liquid, for example a film of polyvinyl alcohol”, see [0016], and “liquid exudates”, see abstract and [0005]); wherein the coating is polyvinyl alcohol which is a polymer (“film of polyvinyl alcohol”, see [0016]); wherein the at least one compressed region is arranged in a horizontal layer (fig. 2) such that upon expansion of the at least one compressed region, a force produced by the expansion of the least one compressed region redistributes a load on the tissue site.
Regarding claims 14-16, Fabo discloses wherein the wound-facing surface includes an indentation 7 (fig. 2) associated with the at least one compressed region when the at least one compressed region is in the compressed state (see [0022]); wherein when the at least one compressed region expands from the compressed state to the relaxed state, the profile of the wound-facing surface is configured to change such that the indentation associated with the at least one compressed region in the compressed state decreases as the at least one compressed region expands to the relaxed state (opening or channel 7 decreases in height as the compressed region expanding, see fig. 2);  wherein the at least one compressed region is configured to expand from the compressed state to the relaxed state in the presence of exudate from the tissue site (see [0020]).
Claim 9 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Fabo et al./Argenta and further in view of McCarthy et al. (US 2004/0243043) 
Regarding claim 9, the combined references discloses all the claimed features except for the coating is a starch. However, McCarthy et al. teaches a wound dressing with one embodiment in which a compressed sponge comprising hydrophilic  polymer that may be a starch (see [0020]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to select starch as the polymer for the coating, as suggested and taught by McCarthy et al., for the purpose of providing a suitable coating that is useful for hemorrhage control at the wound site (see [0020]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,655,807. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teach essentially all claimed features.
Regarding claim 1, see patent claims 1-3
Regarding claim 2, see patent claims 1 and 4
Regarding claim 3, see patent claim 4
Regarding claim 4, see patent claim 7
Regarding claim 5, see patent claim 8
Regarding claim 6, see patent claims 1 and 21
Regarding claim 7, see patent claim 14
Regarding claim 8, see patent claim 23
Regarding claims 9-11, see patent claims 11-13
Regarding claim 12, see patent claim 17
Regarding claim 13, see patent claim 20
Regarding claims 14-15, see patent claim 21
Regarding claim 16, see patent claims 1, 4 and 10

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,716,711. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teach essentially all claimed features.
Regarding claim 1, see patent claims 1-6
Regarding claim 2, see patent claims 1 and 4-5
Regarding claim 3, see patent claim 1
Regarding claim 4, see patent claim 7
Regarding claim 5, see patent claim 8
Regarding claim 6, see patent claims 1, 4 and 6
Regarding claim 7, see patent claim 14
Regarding claim 8, see patent claim 10
Regarding claims 9-11, see patent claims 11-13
Regarding claim 12, see patent claim 16
Regarding claim 13, see patent claim 20
Regarding claim 14, see patent claim 1
Regarding claim 15, see patent claim 5
Regarding claim 16, see patent claims 5 and 10
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gilman ‘682 discloses  absorbent foam wound dressing. Argenta et al. ‘046 discloses wound treatment  apparatus by applying a negative pressure to the wound.  Bybordi et al. ‘324 teaches a closed wound drainage system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785